Citation Nr: 1728460	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  15-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle Achilles tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle Achilles tendonitis.

3.  Entitlement to service connection for bilateral plantar fasciitis, including as secondary to bilateral service-connected ankle disabilities.

4.  Entitlement to service connection for a bilateral hip disorder, including as secondary to bilateral service-connected ankle disabilities.

5.  Entitlement to service connection for a bilateral knee disorder, including as secondary to bilateral service-connected ankle disabilities.

6.  Entitlement to service connection for a back disorder, including as secondary to bilateral service-connected ankle disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service in the Army from March to December 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran requested a hearing before a Veterans Law Judge (VLJ) via videoconference; however, he later withdrew his request for a hearing.  Accordingly, the case is ready for review.  38 C.F.R. § 20.704(e).  The issues were previously remanded by the Board in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues service connection for the hips, knees, and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right and left ankle disabilities are manifested by subjective complaints of pain and tightness in both ankles, difficulty walking, and limitation in standing and walking; objective findings include decreased range of motion in both ankles and pain with movement.  

2.  Bilateral plantar fasciitis was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for right ankle Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5271 (2016). 

2.  The criteria for an initial 20 percent rating, but no higher, for left ankle Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5271 (2016). 

3.  Bilateral plantar fasciitis was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Ratings for Right and Left Achilles Tendonitis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran contends that his bilateral ankle disability is more severe than what is contemplated by the currently-assigned 10 percent ratings.  The ankle disabilities have been rated under DC 5024 for tendonitis.  The provisions of DC 5024 provide that diseases rated under such will be rated based on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a. 

Under DC 5271, the diagnostic code for limitation of motion of the ankle, a 10 percent rating is warranted with "moderate" limitation of ankle motion and a 20 percent rating where there is "marked" limitation of ankle motion.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Based on the evidence, a 20 percent rating for each ankle is warranted for the entire period on appeal.  Although the June 2012 VA examiner indicated that the Veteran's range of motion of both ankles was essentially normal, VA treatment records in August 2011 showed decreased range of motion in both ankles.  Further, the Veteran has consistently reported pain and tightness in both ankles, which was worse  in the morning.  He has also stated that his ankles made it difficult to walk and, during the June 2012 VA examination, reported that he had to "fight through the pain when attempting to flex or bend."  

Moreover, during the June 2016 VA examination, the Veteran was unable to perform repetitive use testing due to pain.  During both VA examinations, he reported pain when moving his ankles and indicated that his ankles caused significant limitation in standing and walking.  For these reasons, and resolving reasonable doubt in his favor, a 20 percent rating for each ankle is warranted for the entire initial rating period on appeal.  

A 20 percent rating is the maximum evaluation under DC 5271 (limitation of motion of the ankle).  The evidence does not show ankylosis of the ankle or any other pathology that would warrant a separate rating under a different diagnostic code. Further, because the right and left ankle disabilities have been assigned the maximum rating based on limitation of motion, the DeLuca criteria are not applicable.  See Johnston, 10 Vet. App. at 85; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.

The evidence shows that the Veteran's right and left ankle disabilities have not more nearly approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Service Connection for Bilateral Plantar Fasciitis

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303 (a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomotology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
    
Service treatment records do not show complaints of, treatment for, or a diagnosis of plantar fasciitis and the disorder was not shown for many years after discharge.  Further, there is no medical nexus between service and the current disorder.  Therefore, the evidence does not support (nor does the Veteran assert) a claim based on direct service connection.  In addition, plantar fasciitis is not one of the diseases listed in 38 C.F.R. § 3.309(a); therefore, presumptive service connection is not application. 

The Veteran specifically maintains that his plantar fasciitis is secondary to his service-connected bilateral ankle (Achilles tendonitis) disability.  He does not contend, and the evidence does not otherwise suggest, that his ankle disabilities are related to service.  

Turning to the merits of the claim, the Veteran has been diagnosed with bilateral plantar fasciitis.  His treating VA physician and a June 2016 VA examination all noted diagnoses of plantar fasciitis.  Therefore, a current disability is shown.

Next, as to the etiology, the evidence is in conflict.  The evidence in support of the claim includes a September 2015 statement from Dr. P., the Veteran's VA physician who indicated that the Veteran had Achilles problems, which "is most likely the cause of patient plantar fasciitis."  The Board assigns this opinion less probative value.  Of note, Dr. P. did not offer a rationale for his opinion that the Veteran's Achilles tendonitis caused plantar fasciitis.  As the opinion was not fully articulated and there was no sound reasoning provided, the probative value of the medical opinion is lessened.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

In January 2016 and February 2016 statements, Dr. P. stated that he first treated the Veteran in October 2014.  He related that he had reviewed the Veteran's medical records and opined that Achilles tendonitis and chronic ankle pain had "more likely than not" led to plantar fasciitis.  According to Dr. P., tight Achilles tendon/calf muscles could prevent proper ankle flexion, which would result in an altered gait and therefore could affect walking and cause stress to the plantar fascia.  Therefore, Dr. P. indicated that "more likely than not" the Veteran's plantar fasciitis could be from his service-connected Achilles tendonitis disability.  

The Board assigns this opinion less probative value because the factual basis of the opinion is not supported by the record.  Although Dr. P.  indicated that a tight Achilles tendon/calf muscles could prevent proper ankle flexion, which would result in an altered gait and therefore could affect walking and cause stress to the plantar fascia, the medical evidence does not support a finding that the Veteran's Achilles tendonitis has resulted in an altered gait or muscle problems in the calf.  Rather, VA treatment records show that he has consistently had a normal gait.  In an August 2011 VA podiatry consult report, he reported heel and foot pain for many years; however, he denied a history of alteration of gait.     

Further, the opinion provided by Dr. P. is too speculative to provide the degree of certainty required for medical nexus evidence.  For example, Dr. P.'s rationale stated that a tight Achilles tendon and tight calf muscle "can" prevent proper ankle flexion and "can" affect walking and cause stress to the plantar fascia.  This "can" also cause stress on the knees, hips, and lower back.  This rationale is not specific to the Veteran's medical history as there is no indication that his gait has been altered or that his Achilles tendonitis has resulted in calf tightness.  

In other words, Dr. P.'s statement is speculative because it merely suggests the possibility (and not a probability) of Achilles tendonitis causing plantar fasciitis or other disorders.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could" is too speculative to provide the degree of certainty required for medical nexus evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in equivocal terms of "may or may not" is speculative and insufficient to support an award of service connection).

Evidence weighing against the claim includes a June 2016 VA foot examination, the Veteran was diagnosed with plantar fasciitis.  The examiner stated that the Veteran had normal range of motion of the ankles, normal calf musculature, and normal anterior compartment musculature bilaterally.  As such, the examiner found that it was not likely the result of service-connected Achilles tendonitis.  In support of this opinion, the examiner stated that a June 2016 VA treatment records indicated that the Veteran reported only mild pain at the right Achilles tendon insertion.  

The Board assigns this evidence less probative value because it is based on inaccurate factual premises.  In this regard, although the examiner indicated that the Veteran had normal range of motion of the ankles, VA treatment records and the June 2012 VA examination shows some reduction in range of motion in both ankles.  For example, in an August 2011 VA podiatry consult note, the Veteran was seen for complaints of heel pain.  Upon physical examination, he was noted to have decreased medial arches bilaterally and decreased range of motion in both ankles.  In the June 2012 VA examination, left ankle dorsiflexion was to 15 degrees.  As the medical evidence does show some limitation of motion of the ankles, the June 2016 VA medical opinion is of reduced probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

The Veteran was afforded another VA examination in December 2016 to address the likely etiology of his plantar fasciitis and to address the findings from Dr. P.  The examiner indicated that she reviewed the claims file and performed a physical examination of the Veteran's feet.  The examiner then stated that, during the examination, the Veteran expressed severe discomfort to light palpation diffusely over both ankles, posterior lower legs, and the entire plantar surface of both feet (to include the toes).  According to the examiner, this was "atypical" for a condition of plantar fasciitis, and the record documented prior discrepancies between objective findings and Veteran's subjective reports.  However, in light of the previous diagnosis of plantar fasciitis by the Veteran's treating clinicians, the examiner stated that she would afford reasonable doubt in the Veteran's favor and assume the presence of the condition.  

The December 2016 examiner then opined that the Veteran's currently-diagnosed plantar fasciitis was less likely than not proximately due to or the result of the Veteran's service, to include as secondary to (through causation or permanent aggravation) the service-connected ankle disabilities.  It was indicated that this opinion was based on review of medical literature, clinical experience, the medical evidence of record, and an evaluation of the Veteran.  Further, the examiner indicated that she had reviewed Dr. P.'s February 2016 statement where he indicated that "Tight Achilles tendon/calf muscles can prevent proper ankle flexion altering gait which can affect walking and cause stress to the Plantar Fascia."  

The examiner confirmed that "medical literature supports such a scenario as a possible cause for plantar fasciitis."  However, the examiner stated that the objective evidence in this case-gathered through review of record, medical literature and examination of Veteran-did not support a 50 percent probability that this Veteran's claimed bilateral plantar fasciitis was etiologically related to his bilateral service-connected ankle disabilities.  In this regard, the examiner indicated that the Veteran was of obese status (greater than 96 pounds up from separation) and he reported prolonged standing during work.  Further, the medical literature substantiated that advancing age, increasing weight, and prolonged standing, were known etiologic factors in a decrease in arch height.  These same factors were described as causes for plantar fasciitis.  

Additionally, the examiner stated that multiple examinations described the presence of a normal gait, and the absence of observed chronic tendonitis sequelae of the type which would significantly alter gait and alignment.  The record also included documentation of normal lower extremity muscle bulk and strength, and the absence of calf tenderness.  Clinical and radiographic evidence described the absence of thickening/marked shortening of the Achilles tendons, or tendonitis-associated malalignment.  

The Board places high probative value on this examination which weighs against the claim.  The examiner reviewed the claims file, accurately discussed the Veteran's medical history and symptoms, and provided opinions supported by well-reasoned rationales.  Moreover, the examiner specifically addressed Dr. P.'s opinion.  

In a January 2017 medical opinion, the clinician indicated that he disagreed with Dr. P.'s opinion that the Veteran's bilateral Achilles tendonitis had caused bilateral plantar fasciitis.  The clinician noted the December 2016 findings that the symptoms at the time of the physical examination were out of proportion to other objective findings as well as to radiological findings.  The clinican found that Dr. P. did not give an acceptable rationale, such as orthopedic literature, as to why Achilles tendonitis could cause plantar fasciitis.  While not offering a direct opinion, the statements weigh against the claim and are consistent with the December 2016 findings.

The Board has also considered the Veteran's statements relating planter fasciitis to his ankle disabilities.  As a lay person, however, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of planter fasciitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Plantar fasciitis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

Accordingly, service connection for plantar fasciitis is not warranted.  As the preponderance of the evidence is against the claim, the appeal is denied.

Finally, with respect to all claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

An initial 20 percent rating, but no more, for right ankle Achilles tendonitis is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial 20 percent rating, but no more, for left ankle Achilles tendonitis is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for bilateral plantar fasciitis, including as secondary to bilateral service-connected ankle disabilities, is denied.


REMAND

Regarding the Veteran's knees, spine, and hips, the May 2016 Board remand directive had instructed the AOJ to obtain a medical opinion as to whether the Veteran's currently-diagnosed disorders were caused or aggravated (permanently increased in severity) by his service-connected bilateral ankle tendonitis.  

Subsequent VA examinations did not address the theory of aggravation as it relates to the Veteran's knees, hips, and spine.  See Allen, 7 Vet. App. at 449 (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  As such, supplemental medical opinions are warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  AOJ should refer the case to the VA examiner who offered the June 2016 opinion regarding the hip, knee, and spine examinations (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection on the basis of aggravation (another examination is not required unless deemed warranted).  

If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such examination should be afforded the Veteran.  The evidence should be made available to the examiner for review, and the examiner should review the relevant evidence.  The examiner should address the following:

(a)  Is it as likely as not (i.e. 50 percent or greater chance) that Veteran's bilateral hip, knee, and/or spine disorder(s) is aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected ankle disabilities?

(b)  If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the hip, knee, and spine disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

(c)  All opinions are to be accompanied by a rationale consistent with the evidence of record. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


